                                                   Mezz 57th LLC
                                                     BALANCE SHEET
                                                      As of July 31, 2020


                                                                                                     TOTAL
ASSETS
 Current Assets
 Bank Accounts                                                                                  $194,086.84
 Accounts Receivable                                                                                  $0.00
 Other Current Assets
  12000 CREDIT CARD RECEIVABLE                                                                   192,867.68
  13000 OTHER RECIEVABLES                                                                         26,025.49
  14000 INVENTORY                                                                                137,934.26
  15000 PREPAID EXPENSES
   15100 Prepaid Expenses                                                                         30,531.81
   15200 Prepaid Insurance                                                                        34,030.30
   15300 Prepaid Rent                                                                                   0.00
   15400 Retainer Fees                                                                            72,204.00
  Total 15000 PREPAID EXPENSES                                                                   136,766.11
 Total Other Current Assets                                                                     $493,593.54
 Total Current Assets                                                                           $687,680.38
 Fixed Assets
 16000 PROPERTY PLANT & EQUIPMENT
  16100 Furniture & Fixtures                                                                     692,178.77
  16300 Computer Equipment                                                                        18,332.45
  16500 Leasehold Improvements                                                                  2,235,529.75
 Total 16000 PROPERTY PLANT & EQUIPMENT                                                         2,946,040.97
 17000 ACCUMULATED DEPRECIATION                                                                     1,897.90
 Total Fixed Assets                                                                            $2,947,938.87
 Other Assets
 18000 INTERCOMPANY
  18100 Due from Old Co                                                                          457,404.41
  18200 Due from Owner                                                                            49,118.71
 Total 18000 INTERCOMPANY                                                                        506,523.12
 19000 START UP COSTS
  19100 Facilities Costs                                                                            4,745.00
  19200 Legal Fees                                                                               218,872.51
  19300 Administrative Costs                                                                      66,537.50
  19400 Relocation Expenses                                                                       27,300.95
 Total 19000 START UP COSTS                                                                      317,455.96
 Letter of Credit                                                                                390,047.00
 Total Other Assets                                                                            $1,214,026.08
TOTAL ASSETS                                                                                   $4,849,645.33




                                 Accrual Basis Wednesday, August 19, 2020 08:21 PM GMT-04:00            1/3
                                                       Mezz 57th LLC
                                                         BALANCE SHEET
                                                          As of July 31, 2020


                                                                                                         TOTAL
LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Accounts Payable
   20000 PAYABLES                                                                                   1,651,080.80
  Total Accounts Payable                                                                           $1,651,080.80
  Credit Cards                                                                                      $118,279.97
  Other Current Liabilities
   21000 OTHER PAYABLES                                                                                     0.00
   22000 ACCRUED EXPENSES                                                                             13,659.36
    21300 Accrued Payroll                                                                             96,502.41
    22100 Accrued Expenses                                                                            26,197.86
    22200 Accrued Interest                                                                           162,609.60
   Total 22000 ACCRUED EXPENSES                                                                      298,969.23
   22300 ACCRUED EXPENSES - BUILD OUT                                                                -298,773.32
   23000 PAYROLL LIABILITIES                                                                            4,491.63
   NYS Sales Tax Processing Payable                                                                  380,922.95
  Total Other Current Liabilities                                                                   $385,610.49
 Total Current Liabilities                                                                         $2,154,971.26
 Long-Term Liabilities
  25000 LONG TERM DEBT
   25200 Notes Payable - Lenders
    25210 Seller, Jeffrey                                                                           1,700,720.00
    25220 Acquavella, William R.                                                                     491,020.42
    25230 Flick, Larry                                                                               650,000.00
    25240 Wynn, Steve                                                                                400,000.00
    25250 Redleaf, Elizabeth                                                                         243,209.04
    25260 Muniz, Jose                                                                                115,000.00
    25270 Woodner, Dian                                                                               48,619.10
    25280 Leonetti, Gina M.                                                                           72,328.38
    Kersey, William                                                                                  250,000.00
    PPP Loan                                                                                         850,000.00
   Total 25200 Notes Payable - Lenders                                                              4,820,896.94
   25300 Notes Payable - Financing
    25310 Navitas Credit Corp - 40529651                                                              70,160.18
    25320 Navitas Credit Corp - 40540889                                                              42,012.91
    25330 Pawnee Leasing Corp - 201812086                                                             84,172.53
    25340 Pacific Leasing Inc - 823947                                                                64,037.05
    25350 TimePayment Corp                                                                            26,843.16
   Total 25300 Notes Payable - Financing                                                             287,225.83
  Total 25000 LONG TERM DEBT                                                                        5,108,122.77




                                     Accrual Basis Wednesday, August 19, 2020 08:21 PM GMT-04:00            2/3
                                                 Mezz 57th LLC
                                                   BALANCE SHEET
                                                    As of July 31, 2020


                                                                                                     TOTAL
 Total Long-Term Liabilities                                                                  $5,108,122.77
 Total Liabilities                                                                            $7,263,094.03
 Equity
 30000 OWNERS EQUITIES                                                                          -128,042.41
 30800 Member Contributions                                                                       60,000.00
 32000 Members Equity                                                                         -1,312,892.18
 Net Income                                                                                   -1,032,514.11
 Total Equity                                                                                $ -2,413,448.70
TOTAL LIABILITIES AND EQUITY                                                                  $4,849,645.33




                               Accrual Basis Wednesday, August 19, 2020 08:21 PM GMT-04:00              3/3
